      Case 18-40604-pwb          Doc 34 Filed 10/08/20 Entered 10/08/20 12:04:58                    Desc Order
                                      Gtng. Mod. of Plan Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT

                                       Northern District of Georgia

                                               Rome Division

In     Debtor(s)
Re:    Kristi Nicole Burns                            Case No.: 18−40604−pwb
       1327 Ridge Rd SE                               Chapter: 13
       Dalton, GA 30721−5565                          Judge: Paul W. Bonapfel

       xxx−xx−3853




              ORDER APPROVING MODIFICATION OF PLAN

       A modification to the confirmed Chapter 13 plan in this case having been proposed and no objection
to that modification having been made, it is

       ORDERED that the modification is APPROVED.

       The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor, and any trustee.




Dated: October 8, 2020




                                                      Paul W. Bonapfel
                                                      United States Bankruptcy Judge




Form 133a
